Case: 16-10829   Date Filed: 10/05/2016   Page: 1 of 5


                                                         [DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-10829
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 2:14-cr-00052-RWS-JCF-1




UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

RICHARD BRANDON RIDER,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                             (October 5, 2016)

Before ED CARNES, Chief Judge, TJOFLAT, and JILL PRYOR, Circuit Judges.

PER CURIAM:
               Case: 16-10829     Date Filed: 10/05/2016    Page: 2 of 5


      Richard Rider pleaded guilty to distribution of child pornography, in

violation of 18 U.S.C. § 2252(a)(2), and was sentenced to 144 months

imprisonment. He contends that his sentence is substantively unreasonable.

      In October 2014 Rider began corresponding with an undercover officer of

the District of Columbia Metropolitan Police. Over the course of several days,

Rider sent the officer pornographic images of multiple prepubescent children,

including eleven images of Rider’s own nine-year-old son in the bathtub. The

majority of the images of Rider’s son were close-up pictures of his son’s penis.

Rider also told the officer that he had sexually abused his son, and asked the

officer for pictures of the officer’s daughter. Rider was arrested for sending the

images of child pornography and pleaded guilty.

      The presentence investigation report (PSR) calculated Rider’s base offense

level at 22. It increased the offense level because the images involved a minor

under the age of twelve (two levels), the offense involved distribution in return for

the receipt of a thing of value (five levels), the offense involved the use of a

computer (two levels), and the offense involved at least 10 but fewer than 150

images (two levels). Finally, the PSR reduced Rider’s offense level three levels

based on his acceptance of responsibility, and it calculated a criminal history




                                           2
               Case: 16-10829      Date Filed: 10/05/2016   Page: 3 of 5


category of I. That resulted in a guidelines range of 97 to 121 months

imprisonment, followed by supervised release for five years to life.

       At the sentence hearing the victim’s mother, Heidi Garcia, testified about the

impact of Rider’s actions on their son. Garcia stated that when the son first came

to live with her after his father’s arrest, he appeared traumatized. He would often

hide his face because he was crying, and he would become violent with his older

brother. He was frequently sick, and nearly every night he had nightmares and wet

the bed. Over time his condition improved, and Garcia eventually brought him to

counseling. Through the help of counseling the son revealed some of the trauma

that he had been through: his father had shown him pornographic videos and he

had seen his father abuse a little girl.

       After Garcia’s testimony the government argued for a 180-month sentence,

contending that the impact of Rider’s actions, charged and uncharged, on his

young son warranted an upward variance. Rider requested a 97-month sentence —

the bottom of the guidelines range — contending that he already faced the

substantial punishment of losing any contact with his son and that supervised

release would be sufficient to protect society after his release. The court sentenced

Rider to 144 months imprisonment with lifetime supervised release. That sentence




                                           3
               Case: 16-10829    Date Filed: 10/05/2016    Page: 4 of 5


was a twenty-three month upward variance from the guidelines range, but was

ninety-six months below the statutory maximum.

      We review the reasonableness of a district court’s sentence for abuse of

discretion. United States v. Irey, 612 F.3d 1160, 1188–89 (11th Cir. 2010) (en

banc). We will vacate a sentence as substantively unreasonable “if, and only if, we

are left with the definite and firm conviction that the district court committed a

clear error of judgment in weighing the [18 U.S.C.] § 3553(a) factors by arriving at

a sentence that lies outside the range of reasonable sentences dictated by the facts

of the case. Id. at 1190 (quoting United States v. Pugh, 515 F.3d 1179, 1191 (11th

Cir. 2008)).

      Rider contends that his crime did not merit an upward variance because he

did not take pictures of a “sexual act” and because he did not intend to widely

distribute the images. Put in § 3553(a) terms, he asserts that the court abused its

discretion by not properly considering “the nature and circumstances of the

offense.” 18 U.S.C. § 3553(a)(1). But the district court properly accounted for the

nature of Rider’s actions. The district court found that Rider’s exploiting his own

son to produce child pornography justified an upward variance, even if his crimes

could, hypothetically, have been even worse. It found that the impact on Rider’s




                                          4
              Case: 16-10829     Date Filed: 10/05/2016   Page: 5 of 5


son especially warranted a heavier sentence. That was not a “clear error in

judgment.” The district court did not abuse its discretion.

      AFFIRMED.




                                          5